                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    CHERYL A. KUNKLE,                              No. 4:17-CV-00898

                  Petitioner,                      (Judge Brann)

         v.                                        (Magistrate Judge Carlson)

    COMMONWEALTH, et al.,

                  Respondents.

                                       ORDER

                                    MAY 31, 2019

        On May 22, 2017, Cheryl A. Kunkle filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254.1 On April 18, 2019, Magistrate Judge Martin C.

Carlson recommended that this Court deny Ms. Kunkle’s petition without a issuing

a certificate of appealability.2      Ms. Kunkle objected to that Report and

Recommendation on May 30, 2019.3

        This Court has conducted a de novo review of Magistrate Judge Carlson’s

Report and Recommendation, and agrees with its analysis and conclusions.




1
     ECF No. 1.
2
     ECF No. 18.
3
     ECF No. 21.
Therefore, IT IS HEREBY ORDERED that:

1.   Ms. Kunkle’s Objections, ECF No. 21, are OVERRULED.

2.   The Report and Recommendation, ECF No. 18, is ADOPTED IN ITS

     ENTIRETY.

3.   Ms. Kunkle’s Petition, ECF No. 1, is DENIED.

4.   A certificate of appealability SHALL NOT issue.

5.   The Clerk of Court is directed to close this case.

                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
